Citation Nr: 0300392	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-03 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  That decision reopened a claim 
for service connection for a left knee disorder that had 
been previously denied in a final rating decision of June 
1953 and denied service connection for left knee 
degenerative joint disease.  However, the Board must make 
its own determination as to whether new and material 
evidence has been presented to reopen the veteran's claim, 
see Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
and this issue is therefore properly framed as listed on 
the title page above.

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the 
veteran's claim of service connection for degenerative 
joint disease of the left knee.  Further development will 
be conducted on the issue of service connection for 
degenerative joint disease of the left knee on a de novo 
basis pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In an unappealed decision dated in June 1953, the RO 
denied the veteran's claim of entitlement to service 
connection for a left knee disorder.

2.  The evidence received since the RO's June 1953 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

CONCLUSIONS OF LAW

1.  The June 1953 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
left knee disorder is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  The additional evidence received since the June 1953 
RO rating decision is new and material and the 
requirements to reopen the veteran's claim of entitlement 
to service connection for a left knee disorder have been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board notes 
that the provisions of 38 C.F.R. § 3.156(a) regarding new 
and material claims were amended effective August 29, 
2001.  These amendments are effective only on claims 
received on or after August 29, 2001, and are, thus, not 
relevant in the instant case.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

In this regard the RO notified the veteran of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  In the May 2001 supplemental statement of the case, 
the RO also notified the veteran of VCAA and that VA would 
attempt to obtain medical records identified by the 
veteran.  The record shows that the RO has sought and/or 
obtained all pertinent evidence needed to adjudicate the 
present issue, and the Board finds that the VA has 
satisfied met provisions of the VCAA.  Quartuccio v. 
Princippi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303 (2002). 

A pre-existing injury or disease will be considered to 
have been aggravated by active service, where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease. 38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(a) (2002). It is the 
Secretary's burden to rebut the presumption of in-service 
aggravation. 

Additionally, where a veteran served continuously 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to 
a degree of at least 10 percent within one year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a 
disorder during the period of service.38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record at the time of the June 1953 rating 
decision is summarized. Service medical records include 
the report of a pre-induction examination of September 
1950.  That report indicated that on examination no 
significant abnormalities were found in the extremities' 
bones, joints or muscles, and the veteran reported no 
pertinent history.  The report contains remarks with 
respect to a physical profile, that the veteran could not 
march over one mile and could do no prolonged standing.  
An associated report of physical condition at that time 
noted an unstable right knee.  The veteran was treated in 
service on several occasions for knee complaints.  Service 
medical records in January 1951 contain a provisional 
diagnosis of rupture of collateral ligaments of both 
knees.  At that time a consultation sheet noted symptoms 
including only slight laxity of the cruciate ligaments and 
apparent slippage of the tibia on the femur.  A report of 
physiotherapy from January to February 1951 noted a 
history that the veteran had been hurt playing football in 
1946.  X-ray examination of the knees in March 1952 
revealed no evidence of joint disease. The claims file 
contains the report of a November 1952 examination for the 
purpose of transfer to the Enlisted Reserve Corps (ERC).  
During that examination, the clinical evaluation of the 
lower extremities was normal. 

In a June 1953 rating decision, based on the foregoing, 
the RO in part denied service connection for a left knee 
disorder.  At that time the RO determined that the 
veteran's knee condition preexisted service and did not 
show aggravation during service.  The veteran was notified 
of that decision and of his appellate rights in July 1953.  
He did not appeal the June 1953 rating decision, which 
therefore became final.  38 U.S.C.A. § 7105. 

However, the veteran may reopen his claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Furthermore, the Court of Appeals for the 
Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

Evidence received since the June 1953 rating decision 
includes service medical records, private and VA medical 
records from 1998 to 2001, and the transcript of a January 
2002 hearing at the RO.  The private and VA treatment 
records show that the veteran was treated for complaints 
of left knee pain which was present since the 1950's and 
was gradually progressive.  In March 1999 the impression 
was moderately severe osteoarthritis of the left knee.  
September 1998 VA treatment notes show that X-ray 
examination showed degenerative left knee.  A November 
1999 VA treatment note contains a review of the history of 
the veteran's claimed left knee disorder and contains an 
impression of degenerative joint disease, likely secondary 
to an old football injury prior to WW II.  Private medical 
records include an October 2001 statement indicating that 
the veteran underwent surgery on his left knee and was 
still having significant problems with degenerative 
changes.  The veteran also testified at a January 2002 
hearing at the RO.  To summarize the Board finds that the 
additional evidence is new and material in that it 
establishes the presence for the first time of 
degenerative joint disease of the left knee.  Accordingly 
the claim is reopened.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
left knee disability is reopened and to this extent only, 
the claim is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

